Citation Nr: 0002402	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  97-33 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 for fluid around the lungs, ankle 
swelling, proteinuria and kidney damage due to hyperkalemia, 
claimed as due to VA outpatient treatment in August and 
September 1996.  

2.  Entitlement to an increased (compensable) rating for left 
cheek scar.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Lawson, Counsel
-

INTRODUCTION

The veteran served on active duty from March 1951 to February 
1954.  The veteran's claim under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) was received in October 1996.   The 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied the claim in August 1997, and the veteran appealed, 
presenting testimony at an RO hearing in March 1999.  

In February 1999, the RO denied service connection for 
headaches.  A notice of disagreement was received from the 
veteran in March 1999, and a statement of the case was issued 
to him in July 1999.  To date, no substantive appeal has been 
associated with the veteran's claims folder.  Accordingly, 
that issue  is not ripe for appellate review.


FINDINGS OF FACT

1.  There is no competent medical evidence of record showing 
current fluid around the lungs or ankle swelling.  There is 
competent medical evidence of record showing current 
proteinuria and kidney disease

2.  There is no competent medical evidence of record which 
demonstrates between the veteran's claimed disabilities and 
VA medical treatment, including medications prescribed in 
August and September 1996.

3.  The veteran's left cheek and eyebrow area scars do not 
limit the function of any parts and are essentially 
asymptomatic and not more than slightly disfiguring.

4.  The service-connected left cheek scar disability does not 
present an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization.


CONCLUSIONS OF LAW

1.  The claim of entitlement to VA compensation benefits 
pursuant to 38 U.S.C.A. § 1151 (West 1991) for fluid around 
the lungs, ankle swelling, proteinuria and kidney damage due 
to hyperkalemia due to VA outpatient treatment in August and 
September 1996 is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for an increased (compensable) rating for 
left cheek scar have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(a), 4.118, Diagnostic Codes 
7800, 7804, 7805 (1999).  

3. An extraschedular disability rating is not warranted for 
the veteran's service-connected facial scarring. 38 C.F.R. § 
3.321(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking benefits under 38 C.F.R. § 1151 for 
various claimed disabilities.  He is also seeking an 
increased disability rating for facial scarring.  The Board 
will discuss these two issues separately.


1.  Entitlement to VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 for fluid around the lungs, ankle 
swelling, proteinuria and kidney damage due to hyperkalemia 
due to VA outpatient treatment in August and September 1996.

The veteran is seeking entitlement to VA compensation 
benefits pursuant to 38 U.S.C.A. § 1151 (West 1991) for fluid 
around the lungs, ankle swelling, proteinuria and kidney 
damage due to hyperkalemia  due to VA outpatient treatment in 
August and September 1996.  His contention, in essence, is 
that medications prescribed by VA during these outpatient 
visits was inappropriate and caused the claimed problems.  
The veteran has stated that a physician told him that 
prescribed Glipizide should not have been increased to twice 
a day on August 26, 1996, and that Benazepril should not have 
been prescribed at all on VA outpatient treatment in 
September 1996.

In the interest of clarity, the Board will describe the 
factual background of this case; review the relevant law, 
regulations and Court decisions; and then render an analysis 
of the claim.  

Factual background

An August 1996 VA medical record indicates that the veteran 
complained of swelling of his legs and feet for one week.  
Lab studies were performed.  Glucose was 448 mg percent.  The 
assessments were hypertension, for which daily Maxzide and 
decreased sodium were prescribed; fluid retention; and 
diabetes mellitus, type II, for which Glipizide 10 mg twice 
per day was prescribed.  

A September 1996 VA outpatient treatment record indicates 
that the veteran had been on Glipizide 10 mg twice per day 
and that he had a much improved glucose, which was 169.  The 
veteran still complained of edema despite Maxzide use daily 
and sodium reduction.  His blood pressure had improved.  
Examination confirmed venous stasis bilaterally, 
approximately 2-3+.  The assessment was diabetes mellitus, 
for which Glipizide was increased; and hypertension with 
edema, for which Benazepril was added to Maxzide.   

The veteran was hospitalized in a VA facility from September 
to October 1996.  It was stated that he was in his usual 
state of good health until August 1996 when he experienced 
lower extremity edema, had a blood glucose of 484, and was 
prescribed Glipizide and Maxzide (a brand name for 
triamterene) and then followed up in September 1996, when his 
Glipizide dose was doubled and he was started on Benazepril.  
For one week prior to this admission, the veteran complained 
of extreme fatigue, sleepiness, and diaphoresis.  His blood 
sugars had been low for the past week.  His lower extremity 
edema had become worse over the past month.  He denied chest 
pain, dyspnea on exertion, and shortness of breath.  He 
admitted to some intermittent chills with his diaphoretic 
episodes.  It was noted that the veteran's medication had 
been terminated previously but in August 1996 he was placed 
on Maxzide and then later Benazepril.  His medications on 
admission were Glipizide 20 mg twice a day, Maxzide 50/75 mg 
every day, and Benazepril 20 mg every day.  

Clinically, he had decreased chest sounds at the bases of his 
lungs, and his lower extremities exhibited 4+ pitting edema.  
Laboratory studies were conducted, revealing potassium of 
6.8, protein greater then 300 mg per deciliter, and chest 
X-rays revealing slight lung field congestion and a small 
right sided pleural effusion.

The veteran was admitted with hyperkalemia and proteinuria 
thought to be due to use of an ace inhibitor  and Triamterene 
in a setting of low affective arterial pressure.  He was 
initially treated with calcium gluconate, insulin, and 
glucose, as well as with Kayexalate for his hyperkalemia 
which resolved.  He was also treated with Lasix and IV 
fluids, and his ace inhibitor and Maxzide were discontinued.  
His renal function improved initially but then began to 
worsen.  A 24 hour urine showed nephrotic range proteinuria 
and a renal sound showed bilaterally enlarged kidneys with 
increased echogenicity of the right kidney consistent with 
diffuse parenchymal disease.  The veteran had persistent 
lower extremity edema as well as some shortness of breath 
after IV hydration.  It was concluded that he had end stage 
renal disease due to amyloidosis, and he was initiated on 
hemodialysis.  

The physician noted that the veteran had been admitted with 
hypertension and EKG changes consistent with hyperkalemia.  
His EKG changes resolved with the resolution of his potassium 
level.  He was initially treated with Clonidine and 
diuretics  for his hypertension.  "(T)he diuretic was 
discontinued secondary to renal insufficiency."  The veteran 
had significant lower extremity edema and bilateral pleural 
effusions, but there was no pulmonary edema by chest X-ray.  
After echocardiogram, his fluid overload state was attributed 
to nephrotic syndrome.  

It was noted that the veteran had recently been diagnosed 
with diabetes mellitus and that he was admitted with 
hypoglycemia secondary to Glipizide overdose.  His Glipizide 
was discontinued and his blood sugars resolved to normal.  He 
then became hyperglycemic, and Glipizide was restarted at 5 
mg per day with satisfactory control of his blood glucose 
level to the 80 to 180 range.  It was stated that he could 
return to prehospital activities and that his condition on 
discharge was an improved one.  The discharge diagnoses were 
resolved hypoglycemia; end stage renal disease; amyloidosis; 
diabetes mellitus; and hypertension.

In early October 1996, the veteran stated that fluid around 
his lungs, severe swelling in both ankles, kidney damage due 
to high potassium levels and high protein in kidney-
saturating tissues were a direct result of being given the 
wrong medicines by VA during August and September 1996 
outpatient treatment.  The veteran further stated that 
according to his physician, the Glipizide should not have 
been increased and he should not have been prescribed 
Benazepril.  

A July 1997 VA examination report which was requested by the 
RO in light of the veteran's § 1151 claim is of record.  The 
report shows that relevant VA medical records and treatment 
were reviewed.  The report notes in part that on VA 
evaluation in July 1997, the veteran denied having any edema 
since the previous hospitalization, and that on VA 
hospitalization in February 1997, an X-ray was obtained which 
showed no evidence of fluid around the lungs.  Furthermore, 
there had been no clinical evidence of any lung fluid since.  

As for the swelling of the veteran's ankles which was 
presented on VA evaluation in August 1996, this was reported 
to be peripheral edema and was opined by the VA physician to 
be the result of the veteran's chronic renal disease which 
was diagnosed as amyloidosis.  The VA physician also noted 
that on the veteran's last VA clinic visit there was no 
evidence of swelling of the ankles or peripheral edema.  

The VA physician's next comment was that there was no 
evidence that the veteran had suffered kidney damage due to 
high potassium levels.  In fact, the veteran was hospitalized 
in February 1997 because of a low potassium level.  Because 
his potassium level was low, intravenous potassium was 
prescribed to restore the potassium level to normal.  The VA 
physician also indicated that the veteran's proteinuria was 
due to his chronic renal disease, amyloidosis.  

In September 1997, the veteran stated that the VA physician 
who treated him prior to the September to October 1996 VA 
hospitalization gave him too much medicine for his high blood 
pressure and diabetes.  In December 1997, the veteran stated 
that he believed the medications he was taking caused his 
condition to worsen.  

During the veteran's hearing at the RO in March 1999, he 
testified about the circumstances of his VA treatments 
starting in August 1996.  The veteran testified, in 
substance, that in September 1996, he had to be hospitalized 
because his kidneys were not functioning.  During this 
hospitalization, VA physicians started discontinuing 
medication which had been prescribed by VA earlier.  One 
doctor told him during the hospitalization that he never 
should have been given a medication which a VA physician had 
prescribed to him shortly before hospitalization, and then it 
should not have been doubled up either.  Before his 
hospitalization and after the other prescriptions, he had no 
energy and was falling asleep everywhere.  The veteran stated 
that he was no longer the man he was before the medication 
got into his system.

Applicable Law and Regulations

38 U.S.C.A. § 1151

In pertinent part, 38 U.S.C.A. § 1151 provides that when 
there is no willful misconduct by a veteran, additional 
disability resulting from VA hospitalization, medical or 
surgical treatment causing injury, or aggravation thereof, 
shall be compensated as if service-connected.  See also 38 
C.F.R. § 3.358 (1995).

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA treatment and additional disability, 
and that there need be no identification of "fault" on the 
part of VA.  The Supreme Court further found that the then 
implementing regulation, 38 C.F.R. § 3.358(c)(3) (1991), was 
not consistent with the plain language of 38 U.S.C.A. § 1151 
with respect the regulation's inclusion of a fault or 
accident requirement.

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994):  "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  38 
C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under 38 C.F.R. § 3.358(c)(3) as amended in 1995, 
compensation is precluded where disability (1) is not 
causally related to VA hospitalization or medical or surgical 
treatment, or (2) is merely coincidental with the VA 
hospitalization or medical or surgical treatment, or (3) is 
the continuance or natural progress of diseases or injuries 
for which VA hospitalization or medical or surgical treatment 
was authorized, or (4) is the certain or near certain result 
of the VA hospitalization or medical or surgical treatment.  
Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service-connected.

In Jones v. West, 12 Vet. App. 460 (1999), the Court noted 
that amendments to 38 U.S.C.A. § 1151 which were promulgated 
in 1996 were expressly made applicable by Congress only to 
claims filed on or after October 1, 1997.

Well Grounded Claims

The threshold question which must be resolved with regard to 
a claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  A 
lay allegation that a disorder was caused by VA treatment 
would not be sufficient; the veteran must submit evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  

The Court has recently held that the requirements for a well-
grounded claim under 38 U.S.C.A. § 1151 parallel those 
generally set forth for establishing service connection 
claims , as follows: (1) medical evidence, or in certain 
circumstances lay evidence, of incurrence or aggravation of 
an injury as the result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation under chapter 31 of title 38, United States 
Code; (2)  medical evidence of a current disability; and (3) 
medical evidence of a nexus between that asserted injury or 
disease and the current disability.  Jones v. West, 12 Vet. 
App.460 (1999). 

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Where the determinant 
issue involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded; 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well-grounded.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. 
App. 91, 93 (1993).

Analysis

Karnas considerations

As discussed above, where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the claimant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In this case, the Board has determined that the provisions of 
38 U.S.C.A. § 1151 in effect prior to October 1, 1997 are 
more favorable to the claim, inasmuch as negligence need not 
be established in order for the veteran to prevail.  
Moreover, because the original claim brought under the 
provisions of 38 U.S.C.A. § 1151 was filed in October 1996, 
the provisions of 38 U.S.C.A. § 1151 in effect from October 
1, 1997 forward are inapplicable to the claim.

Well groundedness of the claim

The first prong of the Jones well groundedness test 
(incurrence of an injury as a result of VA medical treatment) 
described above has been met, as there is evidence that 
Maxzide prescribed on VA outpatient treatment in August 1996 
and the Glipizide dose increase in September 1996 had acute 
negative effects.  For the purpose of well groundedness, it 
can reasonably be concluded from the September to October 
1996 hospital discharge summary that Maxzide caused at least 
some acute renal insufficiency and that Glipizide caused 
acute hypoglycemia.

The second prong of the Jones well groundedness test (current 
disability) is not met with respect to fluid around the lungs 
or ankle swelling as there is no competent medical evidence 
of record of current fluid around the lungs or ankle 
swelling.  The Board notes in passing that peripheral edema 
existed before the VA medical treatment in August 1996 and 
was indeed the reason the veteran sought VA medical 
treatment; this problem appear to have been ameliorated due 
to VA treatment.

The veteran does not appear to be contending that either the 
fluid around the lungs or his ankle swelling still exists, 
and the competent medical evidence of record does not 
plausibly demonstrate that they currently exist.  To the 
extent the veteran might be asserting that compensation is 
warranted for fluid around the lungs and ankle swelling, in 
essence this is a contention that VA compensation is 
warranted for acute and transitory conditions which 
subsequently resolved.  The veteran, moreover, asserted that 
Glipizide caused hypoglycemia; and the evidence shows that 
hypoglycemia resolved.  Neither acute and transitory 
conditions nor acute and transitory exacerbations of a 
preexisting disability may result in compensation.  See Hunt 
v. Derwinski, 1 Vet. App. 292 (1991); cf. 38 C.F.R. 
§ 3.303(b).  

There is competent medical evidence of current proteinuria 
and kidney disease, so the second prong of Jones is met.

The third prong of the Jones well groundedness test is not 
met as to any of the claimed disabilities, because there is 
no competent medical evidence of record of a nexus between 
the above claimed conditions and the VA treatment which 
occurred in August and September 1996.

There is competent medical evidence of record of current 
proteinuria, as reflected by the July 1997 VA examination 
report, but there is no competent medical evidence of record 
plausibly relating it to medications prescribed on VA 
outpatient treatment in August and September 1996.  While the 
initial suspicion on hospitalization in September 1996 was 
that ace inhibitors and Triamterene might have been causing 
the proteinuria at the time of VA hospitalization in 
September 1996, after detailed evaluation during the 
hospitalization, it became clear that instead the veteran had 
renal disease accounting for the proteinuria.  The VA 
physician who reviewed the matter in July 1997 concurred that 
the proteinuria was due to his renal disease.  

Thus, while the veteran contends that the proteinuria is due 
to medications, there is no plausible medical evidence of 
record indicating that such is in fact the case.  The Board 
is, of course, aware that on hospitalization in September 
1996, proteinuria was suspected to be due to an ace inhibitor 
and Triamterene.  However, an initial impression on 
hospitalization does not constitute a medical nexus opinion.  
The Board observes that the Court has held that medical 
opinions which are speculative in nature cannot support a 
claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).

The Board further observes in passing that the initial 
suspicion on admission was disproven by an abdominal fat pad 
biopsy which resulted in a diagnosis of chronic renal 
disease, amyloidosis.  The initial impression on 
hospitalization that the proteinuria might be due to ace 
inhibitors and Triamterene is not plausible evidence of 
causation, and there is no other evidence which supports the 
veteran's contention that proteinuria was caused by 
prescribed medications.  

The veteran also contends that he has kidney damage due to 
hyperkalemia which was caused by the medications prescribed 
on VA outpatient treatment in August and September 1996.  
However, there is no competent medical evidence of record 
which supports that contention.  The Board notes in passing 
that the July 1997 VA examiner specifically discounted high 
potassium levels as a cause of the veteran's kidney problems.  
The September-October 1996 VA hospital discharge summary 
diagnosed chronic renal disease, which was confirmed by the 
July 1997 VA examination report.  There is no evidence that 
this chronic renal disease was caused by the medications 
prescribed in August 1996.  The veteran's lay statements are 
not plausible evidence of causation of additional kidney 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  

In short, while it appears that renal disease was identified 
during the course of VA medical treatment in 1996, there is 
no medical evidence which links the renal disease to the VA 
medical treatment.

The Board notes that medical evidence indicates that 
medication the veteran was prescribed may have had short term 
effects, as in acute renal insufficiency and hypoglycemia, 
but this in and of itself is does not plausibly show current 
disability or causation between such current disability and 
the medication prescriptions on VA outpatient treatment in 
August and September 1996.  Medical evidence showing a nexus 
between medication VA prescribed and the onset or increase in 
severity of current disability would be necessary.  The 
latter is not of record.  A medical opinion indicating that 
there was causation would be required in order for the Board 
to conclude that there was plausible evidence of causation. 

The veteran has also reported what VA physicians have told 
him.  However, the Court has indicated that a layperson's 
account of medical statements or medical records cannot 
render a claim well grounded.  The connection between what a 
physician said and a layperson's account of what the 
physician said, when filtered through a layperson's 
sensibilities, has been deemed simply too attenuated and 
inherently unreliable to constitute "medical" evidence.  
Robinette v. Brown, 8 Vet. App. 69, 74 (1995).

In light of the above stated reasons and bases, in the 
absence of competent medical evidence of nexus, the veteran's 
claim of entitlement to VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 for fluid around the lungs, ankle 
swelling, proteinuria and kidney damage due to hyperkalemia 
due to VA outpatient treatment in August and September 1996 
is not well grounded.  With respect to this issue, the 
benefits sought on appeal are denied.

Additional Matters

Because the veteran's claim is not well grounded, VA is under 
no further duty to assist him in developing facts pertinent 
to it.  38 U.S.C.A. § 5107(a).  VA's duty to assist depends 
upon the particular facts of the case, and the extent to 
which VA has advised the claimant of the evidence necessary 
to support a VA benefits claim.  See Robinette v. Brown, 8 
Vet. App. 69, 78 (1995).  The Court has held that the 
obligation exists only in the limited circumstances where the 
veteran has specifically referenced other known and existing 
evidence which is not of record and which would support the 
claim.  Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this 
case, the Board finds that VA is not on notice of any known 
and existing evidence which would render the veteran's claim 
plausible.  The Board's decision serves to inform the veteran 
of the kind of evidence which would be necessary to make his 
claim well grounded, namely competent medical evidence which 
shows that the claimed disabilities are due to VA medical 
treatment.

Where, as here, the Board has addressed the issue of well-
groundedness without the RO having first explicitly decided 
the issue on that basis, the Board must consider whether the 
veteran has been given adequate opportunity to submit 
evidence or argument on it, and if not, the Board must 
consider whether the veteran has been prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
case, the Board concludes that there has been no prejudice to 
the veteran, as the RO accorded his claim more consideration 
than was warranted under the circumstances.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  Moreover, the veteran has 
been accorded ample opportunity to present evidence and 
argument on the questions at issue.  The Board notes that in 
denying the veteran's claim, the RO advised him that the 
evidence failed to establish that VA treatment was the 
proximate cause of his disabilities.  See the October 1997 
statement of the case ("evidence fails to establish a 
relationship of the disability to VA medical . . . 
services").  It is clear that the veteran was advised by the 
RO that medical nexus evidence was missing.

2.  Entitlement to an increased (compensable) rating for left 
cheek scar.

Factual background

An August 1953 service medical record indicates that the 
veteran stated that he was struck with a pistol in his face.  
There was a one inch laceration on his left cheek which was 
sutured.  The veteran was assigned a noncompensable rating in 
February 1956.

No medical records reflecting symptoms, complaints or 
clinical findings in the period between 1956 and 1996 are of 
record.  In October 1996, the veteran indicated that he had 
been hit in the face in service with a pistol, that it was 
causing tingling in his face, and that it was causing it to 
feel like something was crawling in his face.  

The veteran was afforded a VA neurology examination in April 
1997.  At the time, the veteran stated that he was struck in 
the face by a pistol in service, with cuts above the left 
eyelid and two on his left cheek.  Recovery ensued.  
Currently, he thought that he had a slight tingling on the 
left side of his face occasionally, but that it did not last 
very long.  It would happen about once a year and go away 
after a few days.  Clinically, he had a small scar above the 
left eyelid on the eyebrow and two small scars on the left 
cheek area and a normal function of his cranial nerves.  The 
impression was three small scars on the face, with no 
permanent damage except for the scars.  

In December 1997, the veteran stated that his left eyebrow 
area scar had weakened his left eye.  

During the veteran's hearing at the RO in March 1999, he 
testified that he felt that the scar just above his left eye 
was tender and that sometimes he would get a twitch in his 
cheek.  The representative conceded that the scars were not 
disfiguring because they were small and could not be seen 
very well.  It was asserted that the VA examiner in April 
1997 did not touch the scars to see if they were tender.  

Pertinent law and regulations

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  It is essential that each disability be viewed in 
relation to its history, and that medical examinations are 
accurately and fully described emphasizing limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(1999).  Medical evaluation reports are to be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no 
percent evaluation, a no percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31 
(1999).

Scars that limit the function of any part affected are rated 
based upon limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  

Scars which are superficial and tender and painful on 
objective demonstration warrant a 10 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7804.

Disfiguring scars of the head, face, or neck warrant a 
noncompensable rating when they are slight, and a 10 percent 
rating when they are moderate and disfiguring.  A severe scar 
warrants a 30 percent evaluation, especially if it produces a 
marked or unsightly deformity of the eyelid, lip, or auricle.  
38 C.F.R. § 4.118, Diagnostic Code 7800.  

Analysis

Preliminary matters - well groundedness of the claim/duty to 
assist/standard of proof

A well grounded claim for an increased rating is present 
where it is alleged that a service-connected disability has 
become worse.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board concludes, in light of the contentions, 
that the claim is well grounded.  

Given the well groundedness of the claim, the Board must 
determine whether VA has met its duty to assist the veteran 
with the claim.  The Board concludes that all relevant facts 
have been properly developed with respect to the disability 
at issue, and no further assistance to the veteran is 
required in order to comply with VA's duty to assist as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

The veteran contends in essence that the April 1997 VA 
neurology examination was inadequate, and that another VA 
examination is necessary.  However, for reasons discussed in 
detail below, the Board concludes that the VA neurology 
examination which was conducted was adequate, and that VA's 
duty to assist has been fulfilled.  
Accordingly, the claim may be discussed on its merits.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

The Board further notes that under Voerth v. West, 13 Vet. 
App. 117 (1999), given the infrequent nature and short 
duration of the claimed occurrence of left cheek twitching, 
remand for an examination during a period of flare-ups of the 
twitching which is claimed to be associated is not warranted.  
Cf. Ardison v. Brown, 6 Vet. App. 405 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court Appeals 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
evidence must preponderate against the claim. Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Schedular rating

The veteran's scar is currently rated as noncompensably 
disabling under 38 C.F.R. § 4.118, Diagnostic Code 7805 
(1999).

Under Diagnostic Code 7805, a scar is compensable to the 
extent that it compensably limits the function of any part 
affected.  The only recent objective medical evidence of 
record is from a VA neurologist who examined the veteran in 
April 1997, and it indicates that the scars in question do 
not limit the function of any part.  The VA examiner in April 
1997 indicated that there was no permanent damage except for 
the fact that there were three small scars.  No medical 
evidence of record indicates that they affect the function of 
any part, including the veteran's left eye as he has claimed.  
The Board notes that the veteran indicated both at the time 
of the April 1997 VA examination and during his hearing that 
his left cheek would sometimes twitch; he stated that this 
happened only about once a year.  The VA neurologist found 
his cranial nerves to be intact on examination and concluded 
that there was no neurological damage.  Accordingly, the 
Board finds that a noncompensable disability rating was 
correctly assigned under Diagnostic Code 7805.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

The provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804 
require that scars be tender and painful on objective 
demonstration in order for a compensable rating to be 
assigned.  

Wile the veteran testified in March 1999 that he had 
tenderness to the touch of the scar in the vicinity of his 
left eyebrow, he made no such complaint in October 1996 or at 
the time of his VA neurology examination in April 1997.  When 
asked what his scar complaints were at the time of the 
examination, he limited them to the left cheek scar, and 
indicated only a slight tingling sensation.  


The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed.Cir. 1997) and cases cited therein. 

Essentially, there is a conflict in the evidence as to 
whether or not the veteran has tenderness and/or pain from 
his left eyebrow area scar, and that conflict has been 
brought on by the veteran himself.  He told the VA 
neurologist in a clinical setting that he had only occasional 
left cheek twitching and did not mention tenderness or pain 
associated with facial scarring.  Then, after he was denied 
monetary benefits, he told a VA adjudicator something totally 
different, i.e. that the scarring was tender.  The record is 
totally silent for reference to complaints or clinical 
indications of tenderness or pain in the left eyebrow area 
scar between service and the time of the veteran's hearing 
testimony in March 1999.  In light of the above, it does not 
appear that the veteran's after-the-fact assertions of left 
eyebrow scar tenderness and pain are credible.  As such, a 
compensable rating in light of Diagnostic Code 7804 is not 
warranted.

During his hearing, the veteran asserted, essentially, that 
the April 1997 VA examination was inadequate, because the VA 
examiner did not touch him, but instead merely looked at his 
scars.  However, it does not appear that complaints of 
tenderness or pain of the left eyebrow area scar were voiced 
to the examiner by the veteran.  Accordingly, the examiner 
reasonably could not have been expected to explore the 
possibility of pain, not only in light of the veteran's 
silence on the subject but also because the scars, according 
to the neurologist, were small and neurological examination 
was normal.  Thus, the VA neurologist adequately examined the 
veteran in light of the complaints which were presented, and 
a remand for another examination is not warranted.  

Next, in the Board's judgment, the veteran's scars are not 
more than slightly disfiguring.  The scars are shown to be 
small clinically, the veteran has not complained of them 
being unpleasant in appearance, the VA examiner in April 1997 
indicated that they were small, and even the veteran's 
representative conceded during the March 1999 hearing that 
the scars are not disfiguring.  Therefore, a compensable 
rating under Diagnostic Code 7800 is not warranted.

Extraschedular evaluation

The Board notes that the RO, in its August 1997 rating 
decision, concluded that an extraschedular evaluation was not 
warranted for the disability.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 (finding 
that the Board may deny extraschedular ratings, provided that 
the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  Bagwell left intact, 
however, a prior holding in Floyd v. Brown, 9 Vet. App. 88, 
95 (1996), which found that when an extraschedular grant may 
be in order, that issue must be referred to those "officials 
who possess the delegated authority to assign such a rating 
in the first instance," pursuant to 38 C.F.R. § 3.321 (1998).  
As noted above, the RO has addressed the matter of the 
assignment of an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. § 
3.321(b)(1).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful in finding any in the record.  
"An exceptional case includes such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards."  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

As discussed above, the evidence does not show that the 
manifestations of the service-connected disability are 
debilitating, and there is no evidence of hospitalization for 
the service-connected disability.  Indeed, the record is 
silent as to any problems caused by the scarring, aside from 
the veteran's complaints of occasional twitching and 
tenderness.  Objective medical evidence indicates only three 
small scars with no associated disfigurement of neurological 
deficits.

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual service-connected 
disability picture.  Accordingly, an extraschedular 
evaluation is not warranted.


ORDER

A well grounded claim not having been submitted, entitlement 
to VA compensation benefits pursuant to 38 U.S.C.A. § 1151 
for fluid around the lungs, ankle swelling, proteinuria and 
kidney damage due to hyperkalemia due to VA outpatient 
treatment in August and September 1996 is denied.  

Entitlement to an increased disability rating for left cheek 
scar is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  Hyperkalemia is abnormally high potassium concentration in the blood.
  Benazepril is an ace inhibitor.
  Maxzide (triamterene) is a diuretic.
  See, in general, Caluza v. Brown, 7 Vet. App. 498, 535 (1995).

